     Case 3:16-cv-00449-RV-GRJ Document 295 Filed 03/25/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION
CHANDRA KANTOR

     VS                                         CASE NO.   3:16CV449 RV/GRJ

JOHN SLOAN, et al.

                           REFERRAL AND ORDER

Referred to Judge Vinson on 3/25/2019
Type of Motion/Pleading Second MOTION to Continue Trial
Filed by: Defendants             on 3/25/19      Doc. No. 293
( ) Stipulated/Consented/Joint Pleading
RESPONSES:
                                 on              Doc. No.
                                 on              Doc. No.
                                 JESSICA J. LYUBLANOVITS
                                 CLERK OF COURT

                                  /s/ Sylvia Williams
                                  Deputy Clerk: Sylvia Williams

                                  ORDER
Upon consideration of the foregoing, it is ORDERED this 25th day of
    March                   , 2019, that:
(a) The requested relief is DENIED.
(b)




                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE
